Citation Nr: 0829091	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-19 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include dizziness, memory loss, and vision loss.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for residuals of a 
fractured right great toe. 

4.  Entitlement to service connection for monocular double 
vision of the left eye (originally claimed as vision loss due 
to head injury).

5.  Entitlement to service connection for a bilateral wrist 
disorder.

6.  Entitlement to service connection for a bilateral hand 
disorder.

7.  Entitlement to service connection for a left hip 
disorder.

8.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).
REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 2001 through 
August 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005, August 2005, and June 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.

The veteran was scheduled for a Board hearing on April 16, 
2008.  The veteran cancelled his request for a hearing on 
April 14, 2008, through his representative.

The issue of entitlement to service connection for a head 
injury, to include dizziness, memory loss, and vision loss, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left shoulder disorder did not have its onset in 
service; nor is it otherwise attributable to service.

2.  Residuals of a fractured right great toe did not have 
their onset in service; nor are such residuals otherwise 
attributable to service.

3.  Refractive errors of the eye are not disabilities within 
the meaning of legislation providing for VA benefits.

4.  A bilateral wrist disorder did not have its onset in 
service; nor is it otherwise attributable to service.

5.  A bilateral hand disorder did not have its onset in 
service; nor is it otherwise attributable to service.

6.  A left hip disorder did not have its onset in service; 
nor is it otherwise attributable to service.

7.  The veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Residuals of a fractured right great toe were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).

3.  Monocular double vision of the left eye was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 
(2007).

4.  A bilateral wrist disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

5.  A bilateral hand disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

6.  A left hip disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

7.  The criteria for an initial rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3. 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from claims 
for service connection for a left shoulder disorder, 
residuals of a fractured right great toe, monocular double 
vision of the left eye, a bilateral wrist disorder, a 
bilateral hand disorder, and a left hip disorder. Further, 
the veteran has also filed a claim for an initial, increased 
rating for his service-connected PTSD.

The Board notes that the veteran's claims for service 
connection for a left shoulder disorder, residuals of a 
fractured right great toe, and monocular double vision of the 
left eye were received in September 2004.  His claims for 
service connection for a bilateral wrist disorder, a 
bilateral hand disorder, and a left hip disorder were 
received in April 2005.  Finally, his claim for an increased 
rating was received in October 2005.  In November 2004, May 
2005, and February 2006, respectively, prior to its 
adjudication of these claims, the RO provided notice to the 
claimant regarding the VA's duty to notify and to assist.  
Specifically, the VCAA notification: (1) informed the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; and (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide.  See Pelegrini II.  Thus, the Board finds that the 
content and timing of the VCAA notices of record comport with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

As to the veteran's increased rating claim, the VCAA letter 
in this case did not provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
should the claim for service connection be granted.  In a 
June 2006 rating decision, the RO granted service connection 
for PTSD, and the issue on appeal concerns the claim of 
entitlement to a higher evaluation for this now service-
connected disability.

However, even though the VCAA letter did not include adequate 
notice of what was needed to establish a disability rating 
and effective date, the Board finds no prejudice to the 
claimant in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  

As stated, the RO awarded service connection for PTSD in a 
June 2006 rating decision and assigned an initial 50 percent 
disability rating effective October 27, 2005 (date of claim).  
Therefore, the VCAA letter served its purposes in that it 
provided section 5103(a) notice of the claimant; and its 
application is no longer required because the original claim 
has been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the claimant's June 2006 notice of disagreement (NOD), the 
claimant took issue with the initial 50 percent disability 
rating and is presumed to be seeking the maximum benefits 
available under the law.  Dingess; see also AB v. Brown, 6 
Vet. App. 35 (1993).  Therefore, in accordance with 
38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued an 
August 2006 statement of the case (SOC) which contained, in 
pertinent part, the pertinent criteria for establishing a 
higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 
38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claims.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is no 
prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

The veteran was also sent a letter, regarding the appropriate 
disability rating or effective date to be assigned, in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

With respect to the duty to assist, the Board notes that the 
veteran has undergone VA examinations in conjunction with his 
claims for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's conditions since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination report is thorough, the examination in this case 
is adequate upon which to base a decision, and the records 
satisfy 38 C.F.R. § 3.326.  

As to the duty to assist, the National Personnel Records 
Center has reported that the veteran's complete service 
medical records from June 20, 2001 through August 10, 2004 
are unavailable for review.  The RO has attempted, 
unsuccessfully, to obtain all medical records on more than 
one occasion.  Under such circumstances, the Court has held 
that there is a heightened obligation on the part of VA to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the veteran or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a veteran's 
allegation of injury or disease in service in these 
particular cases).

Notwithstanding the unavailable service treatment records, 
all available medical records and pertinent post-service 
medical records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

The Board further notes that, in determining whether an 
appellant is entitled to service connection for a disease or 
disability, VA must determine whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Further, the Board has carefully considered an article 
submitted by the veteran, received in February 2006.  
However, there simply is no persuasive evidence of record 
that the VA examinations afforded the veteran were incomplete 
or that the article is specifically applicable to the 
veteran's claim.  As such, it does not serve to discount the 
VA opinions rendered in connection with these claims.  


Left shoulder disorder 

The veteran filed a claim for service connection for a left 
shoulder disorder in September 2004.  According to the 
veteran, both of his shoulders were dislocated during his 
period of active duty.  While the veteran provided details as 
to the condition of his right shoulder, he failed to state 
how or when his left shoulder as injured.  As noted, the 
majority of the veteran's service medical records are 
unavailable.  A service medical record from February 2002 
noted complaints of bilateral shoulder pain.  Later that 
month, an additional report noted should pain from a previous 
injury.  However, it was noted repeatedly that the pain was 
located in the veteran's right shoulder, not the left.  A 
November 2002 report, following a traffic accident involving 
an overturned vehicle, noted no pain or injuries.  Another 
medical record from that month noted shoulder pain, although 
the accompanying illustration noted pain in the right 
shoulder, not the left.  In a June 2004 report of medical 
assessment, the veteran reported that he had shoulders and 
back "looked at."  

The veteran was afforded a VA examination in January 2005.  
At that time, the veteran reported significant, chronic 
discomfort in both shoulders, the right more than the left.  
The veteran reported that his left shoulder was dislocated in 
late 2001 or early 2002 when he fell on the ice.  He 
described a dull ache, which increased to 5 or 6 out of 10 on 
the pain scale with heavy lifting.  Early morning stiffness 
and pain was reported as well.  

On examination, the veteran demonstrated full range of motion 
of the left shoulder without hesitation or limitation.  
Passive range of motion was not limited, and there was very 
mild crepitus, bilaterally.  X-ray images of the left 
shoulder revealed no osseous abnormalities.  The impression 
was a normal left shoulder.

The veteran was afforded an additional VA examination in 
December 2005.  At that time, he still complained of 
bilateral shoulder pain.  Flare-ups twice per week were 
reported (generally when lifting weights).  He did not use a 
shoulder brace.  The veteran had not had his left shoulder 
surgically repaired, and he reported no additional left 
shoulder injury.  On examination, strength was 5 out of 5 
with good muscle tone.  No crepitus was noted in the left 
shoulder.  There was no pain in the left shoulder, on range 
of motion, after 5 repetitions.  While x-rays revealed mild 
degenerative changes of the right shoulder, the veteran's 
left shoulder was normal.  The diagnosis was normal left 
shoulder with no disability.

In sum, there is no diagnosis of any left shoulder injury or 
chronic left shoulder disorder within the veteran's record, 
nor is there any competent medical evidence of an etiological 
connection between any left shoulder complaints and service.

Further, the Court has held that pain alone without a 
diagnosed or identifiable underlying malady or condition does 
not constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

As to the lay testimony of record, to include statements from 
the veteran as well as the January 2007 statement from his 
parents and girlfriend, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that lay 
evidence is one type of evidence that must be considered, and 
competent lay evidence can be sufficient in and of itself.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In this case, the veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Likewise, the veteran's parents and 
his girlfriend are competent to report what they have seen.  
However, like the veteran, they are not capable of making 
medical conclusions.  Thus, while the veteran is competent to 
report what comes to him through his senses, and his parents 
and girlfriend competent to report what they observed, 
neither has medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.  See 
Cohen.  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); see also Gilpin.  Therefore, even if the 
veteran is afforded the benefit of the doubt as to the 
occurrence of the injury in service, in the absence of proof 
of a present disability, there can be no valid claim or the 
grant of the benefit.  See Rabideau.

Absent a current diagnosis and nexus to service, service 
connection is not warranted.  Accordingly, service connection 
for a left shoulder disorder is denied.


Residuals of a fractured right great toe 

In the veteran's September 2004 claim for service connection 
for residuals of a fractured right great toe, he stated that 
while in Afghanistan in February 2004, as he was unloading 
crates, a box of ammunition fell on his right foot.  He noted 
that his right great toe was fractured as a result of the 
accident.  He further stated that he believed that he had 
arthritis of the right great toe, and that he heard popping 
in his right foot. 

The veteran's available service medical records are silent 
for any complaints, treatment, or diagnosis of a fracture of 
the right great toe, or of residuals thereof.

During a VA examination in January 2005, the examiner noted 
that the veteran had pain only with palpation of the right 
great toe.  There were no callus formations, and pes planus 
was not obvious.  Vascular status was intact for both feet.  
X-rays revealed no radiological evidence of bony disease, 
however the veteran had pain on examination, and the examiner 
stated that joint disease does not appear on an x-ray for 
several years.

On examination in December 2005, the veteran stated that his 
right great toe is painful and makes popping sounds.  The 
veteran stated that the toe will flare up due to walking.  No 
degree of valgus was noted.  X-rays of the feet were normal, 
and x-rays of the right great toe were normal.

In sum, there is no diagnosis of any right great toe disorder 
within the veteran's record, nor is there any competent 
medical evidence of an etiological connection between any 
right great toe complaints and service.

As noted, the Court has held that pain alone without a 
diagnosed or identifiable underlying malady or condition does 
not constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West;  Sanchez-Benitez v. 
Principi.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown; see also Gilpin; Brammer.

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau; see also Gilpin.  
Therefore, even if the veteran is afforded the benefit of the 
doubt as to the existence of the actual inservice injury in 
this case in view of the incomplete service medical records, 
in the absence of proof of a present disability, there can be 
no valid claim or the grant of the benefit.  See Rabideau.

Absent a current diagnosis and nexus to service, service 
connection is not warranted.  Accordingly, service connection 
for residuals of a right great toe fracture is denied.


Monocular double vision of the left eye 

The veteran originally filed a claim for monocular double 
vision of the left eye, presented as vision loss due to a 
head injury, in September 2004.  The veteran attested that, 
during service, he was hit on the left side of his face by a 
piece of swinging metal.  The veteran reported that he 
sustained an injury to his left eye as a result.  He noted 
that, when reading, he sees shadowing and sometimes sees 
double.

The veteran's available service medical records are negative 
for a left eye injury or a vision disorder.  

A VA ophthalmologic examination was performed in January 
2005.  Visual acuity was 20/30 in the left eye, pinholing to 
20/25.  His eyes were straight, no papillary defects were 
evident, and extraocular motility was intact.  His visual 
fields were full to confrontation in both eyes.  His left eye 
showed -1.25 + 1.50 at 094 axis.  The veteran's eyelids and 
lashes were within normal limits, bilaterally.  Sclera and 
conjunctiva were white and quiet, bilaterally.  His corneas 
were clear, anterior chambers deep and quiet, irises round 
and regular with no transillumination defects, bilaterally.  
Lenses were clear, anterior vitreous showed no cells, and 
intraocular pressures were 18, bilaterally, measured at 1340.

A dilated fundus examination revealed a cup-to-disc ratio of 
0.15, bilaterally.  The maculae were flat, and there was no 
new vascularization in either eye.  The peripheral retina was 
attached 360 degrees, bilaterally, and vessels within the 
retina were within normal limits in both eyes. 

The veteran was diagnosed with myopic astigmatism.  The 
examiner opined that the astigmatism was likely contributing 
to the distortion of the image edges in the left eye.  

A VA outpatient report from March 2005 noted that the veteran 
complained of vertical shadowing in the left eye, first 
noticed after a head injury 2 years prior.  A December 2005 
report noted that the veteran's monocular double vision could 
have resulted from a tear film or lens abnormalities.  
However, a link to the veteran's period of service was not 
provided.  In January 2006, the veteran reported that his 
vision had become fuzzier over the last few years.

The veteran was afforded an additional examination in March 
2006.  The examiner noted that bilateral visual acuity was 
without correction was 20/40, without correction, and 20/20, 
bilaterally, with correction.  The veteran's pupils were 
equal, round, and reactive to light.  No afferent pupillary 
defect was noted.  Visual fields were full to confrontation.  
His motility was full and he had good alignment in all 
directions of gaze.  Sclerae and conjunctivae were white and 
quiet in both eyes, his cornea was clear in both eyes, and 
the anterior chamber was deep and quiet, bilaterally.  Irises 
were round and regular, lenses were clear, and the anterior 
vitreous showed no cell, bilaterally.  The examiner diagnosed 
the veteran with monocular diplopia/ghosting of images left 
eye, most likely related to myopic astigmatic refractive 
error, possibly contributing to distortion of image edges.

Pursuant to 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007), a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.

Congenital or developmental defects and refractive errors of 
the eyes are not diseases or injuries within the meaning of 
the applicable legislation.  See 38 C.F.R. § 3.303(c), 4.9; 
see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General 
Counsel opinion 01-85 (March 5, 1985)) in essence held that a 
disease considered by medical authorities to be of familial 
(or hereditary) origin by its very nature preexists a 
claimant' s military service, but could be granted service 
connection if manifestations of the disease in service 
constituted aggravation of the condition.  Congenital or 
developmental defects, as opposed to diseases, could not be 
service-connected because they are not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service-
connected.  Id.

Furthermore, myopia, more commonly known as nearsightedness, 
is defined as an error of refraction.  See Dorland's 
Illustrated Medical Dictionary 1094 (28th ed. 1994).  Myopia 
is a refractive error of the eyes that is not generally 
eligible for disability compensation.  See 38 C.F.R. § 
3.303(c).  In fact, the January and December 2005 VA 
examinations that diagnosed myopic astigmatism noted no other 
problems.

The veteran has contended that service connection should be 
granted for a left eye disorder diagnosed as myopia with 
astigmatism.  Although the evidence shows that the veteran 
currently has these visual disorders, no competent medical 
evidence has been submitted to show that these disabilities 
are related to service or any incident thereof.  In short, no 
medical opinion or other medical evidence relating the 
veteran's myopia with astigmatism to service or any incident 
of service to include any superimposed injury has been 
presented.

As noted, lay testimony of record, to include statements from 
the veteran as well as the January 2007 statement from his 
mother and father, is one type of evidence that must be 
considered, and competent lay evidence can be sufficient in 
and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan.  
This would include weighing the absence of contemporary 
medical evidence against lay statements.

In this case, the veteran can attest to factual matters of 
which he had first-hand knowledge.  However, the veteran as a 
lay person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu.  Likewise, the veteran's parents are 
competent to report what they have seen.  However, like the 
veteran, they are not capable of making medical conclusions.  
Thus, while the veteran is competent to report what comes to 
him through his senses, and his parents competent to report 
what they observed, neither has medical expertise.  See 
Layno.

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley.  Neither the Board nor the veteran 
is competent to supplement the record with unsubstantiated 
medical conclusions.  Colvin.  

Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.  See 
Cohen.  

As such, the Board attaches the most probative value to the 
VA opinions dated January and December 2005.  These opinions 
were well-reasoned, detailed, and consistent with other 
evidence of record, including prior VA examination reports, 
and included a review of the claims file.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  The VA examiners examined the veteran, 
reviewed the claims file, discussed pertinent medical 
findings, and described their opinions in detail.  

The Board finds that the most probative evidence of record 
establishes that any current ocular disorder is not related 
to the veteran's period of service.

In sum, the competent evidence does not establish that any 
ocular disorder began in service.  The most probative 
evidence establishes that any current ocular disorder is not 
etiologically related to service, as supported by the 
documentary record.  Despite the veteran's contentions that 
he had an ocular disorder since service, the probative 
evidence weighs against service connection at this time.  

Accordingly, service connection is not warranted.  


Bilateral wrist disorder 

The veteran filed a claim for service connection for a 
bilateral wrist disorder in April 2005.  At that time, the 
veteran noted cracking and pain in his joints.  

The veteran's available service medical records are negative 
for complaints, treatment, or diagnosis for a disorder in 
either wrist.

During the veteran's January 2005 VA examination, it was 
noted that his left wrist pops.  The veteran noted that it 
was likely due to push-ups and pull-ups.  The veteran did not 
remember a specific injury to the right wrist.  X-rays of the 
right wrist revealed preserved intercarpal joints with no 
evidence of fracture, dislocation, or abnormal soft tissue 
calcifications.  As for the left wrist, the joint spaces were 
adequately maintained.  There was no evidence of fracture, 
dislocation, or abnormal soft tissue calcifications.  
Although crepitus was noted, bilaterally, no significant 
osseous abnormality was found in either wrist.

In sum, there is no diagnosis of any wrist disorder, right or 
left, within the veteran's record, nor is there any competent 
medical evidence of an etiological connection between any 
wrist complaints and service.

As noted, the Court has held that pain alone without a 
diagnosed or identifiable underlying malady or condition does 
not constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West;  Sanchez-Benitez v. 
Principi.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown; see also Gilpin; Brammer.

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau; see also Gilpin.  
Therefore, even if the veteran is afforded the benefit of the 
doubt in lieu of his missing service medical records, in the 
absence of proof of a present disability, there can be no 
valid claim or the grant of the benefit.  See Rabideau.

Absent a current diagnosis and nexus to service, service 
connection is not warranted.  Accordingly, service connection 
for a bilateral wrist disorder is denied.


Bilateral hand disorder

The veteran filed a claim for service connection for a 
bilateral hand disorder in April 2005.  At that time, the 
veteran noted that active service during extremely cold 
conditions led to a bilateral hand disorder manifested by a 
lack of tolerance to cold temperatures.  He stated that his 
gloves would get wet and his hands would turn white and gray.  
He further reported that his fingers would dry and crack and 
bleed while in Afghanistan.

The veteran's available service medical records are negative 
for complaints, treatment, or diagnosis for a hand disorder.  
In a report of medical assessment in June 2004, the veteran 
checked "NO" when asked if he had any conditions which 
would limit his ability to work in his primary military 
specialty.

The veteran did not report problems with his hands, due to 
exposure to cold temperatures, during his January 2005 VA 
examination.  During the veteran's January 2005 VA 
examination, a normal range of motion was noted, bilaterally, 
and his strength of hand grasp was 5 out of 5.  At that time, 
the veteran noted an immersion injury to his feet, but did 
not report a similar injury to his hands.  On examination, 
chronic right thumb pain was noted.  Otherwise, the 
examination was unremarkable, bilaterally.  

In sum, there is no diagnosis of any hand disorder, right or 
left, within the veteran's record, nor is there any competent 
medical evidence of an etiological connection between any 
hand complaints and service.

As noted, the Court has held that pain alone without a 
diagnosed or identifiable underlying malady or condition does 
not constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West;  Sanchez-Benitez v. 
Principi.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown; see also Gilpin; Brammer.

As to the lay testimony of record, to include statements from 
the veteran as well as the January 2007 statement from his 
parents and girlfriend, the Federal Circuit has held that lay 
evidence is one type of evidence that must be considered, and 
competent lay evidence can be sufficient in and of itself.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan.  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau, the Federal Circuit determined that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra, see also Barr v. Nicholson.

In this case, the veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson.  However, the veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus, his 
statements regarding causation are not competent.  Espiritu.  
Likewise, the veteran's parents and his girlfriend are 
competent to report what they have seen.  However, like the 
veteran, they are not capable of making medical conclusions.  
Thus, while the veteran is competent to report what comes to 
him through his senses, and his parents and girlfriend 
competent to report what they observed, neither has medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley.  Neither the Board nor the veteran 
is competent to supplement the record with unsubstantiated 
medical conclusions.  Colvin.  

Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.  See 
Cohen.  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau; see also Gilpin.  
Therefore, even if the veteran is afforded the benefit of the 
doubt as to the claimed inservice incidents which the veteran 
believes resulted in current hand disability, in the absence 
of proof of a present disability, there can be no valid claim 
or the grant of the benefit.  See Rabideau.

Absent a current diagnosis and nexus to service, service 
connection is not warranted.  Accordingly, service connection 
for a bilateral hand disorder is denied.


Left hip disorder 

The veteran filed a claim for a left hip disorder in April 
2005 due to a motor vehicle accident during service.  At that 
time, he stated that his hip pops out and was severely 
painful.  The available service medical records are silent as 
to any complaints, treatment, or diagnosis of a left hip 
disorder.  A November 2002 medical report, issued immediately 
following the accident, reported no pain or injuries as a 
result of the accident.  Bruising of the left hip was noted.  

On examination in January 2005, the veteran reported that he 
did not have daily pain.  He noted that he will experience a 
sharp pain in the left hip approximately once per week.  The 
veteran stated that his left hip disorder was aggravated by 
inclines.  The examiner noted full range of motion of the 
hips, bilaterally, on adduction, abduction, and internal and 
external rotation.  The veteran denied any hip pain.  
Ultimately, the examiner did not diagnose the veteran with a 
left hip disorder.   

In sum, there is no diagnosis of any left hip disorder within 
the veteran's record, nor is there any competent medical 
evidence of an etiological connection between any left hip 
complaints and service.

As noted, the Court has held that pain alone without a 
diagnosed or identifiable underlying malady or condition does 
not constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West;  Sanchez-Benitez v. 
Principi.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin; Brammer.

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau; see also Gilpin.  
Therefore, even if the veteran is afforded the benefit of the 
doubt in view of the incomplete service medical records, in 
the absence of proof of a present disability, there can be no 
valid claim or the grant of the benefit.  See Rabideau.

Absent a current diagnosis and nexus to service, service 
connection is not warranted.  Accordingly, service connection 
for a left hip disorder is denied.


Increased rating

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.

In the case of Fenderson v. West, 12 Vet. App 119 (1999), the 
Court emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case, such as this one, in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question is service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  

Moreover, where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  However, if VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  See 
McClain v. Nicholson, 12 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability; Moore v. 
Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

The veteran's PTSD is currently rated as 50 percent disabling 
under Diagnostic Code 9411 which in turn refers to the 
general schedule for psychiatric disability.  Under this 
schedule, a 50 percent rating is provided for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

With regard to GAF scores, GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130.

The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  

In this case, a psychological assessment received in December 
2005 noted that the veteran was interviewed following a 
referral by Outagamie CVO to a PTSD evaluation.  At that 
time, the veteran reported that he was under fire while 
stationed in Afghanistan, his outfit was attacked on one 
occasion, and the veteran returned fire, and he witnessed a 
helicopter crash which caused the deaths of several 
civilians.  On another occasion, he was in a vehicle when a 
roadside bomb detonated in front of him.

The veteran reported symptoms such as nightmares, sleep 
disorder, anger management problems, flashbacks, startle 
response, hypervigilance, agoraphobia, and depression.  The 
examiner, a social worker, diagnosed the veteran with chronic 
PTSD and assigned a GAF score of 49.

The veteran was afforded a VA neurological examination in 
December 2005.  He reported symptoms including dizziness, 
diminished memory, and diminished vision.  The veteran stated 
that, at times, his attention, concentration, and recent 
memory were very good, but that they were very poor at other 
times.   He noted that he had become disoriented in the past.  
Nightmares had increased in frequency (every other night).  
Flashbacks were not reported.  Once again, the veteran 
reported problems with his anger.  Testing revealed moderate 
to severe depression.  Periodic suicidal thoughts were 
reported.  

The veteran had never been married, and he did not have 
children.  He lived with his girlfriend, and he noted one 
other friend with whom he spent little time.  Avoidance 
symptoms were noted.  

Ultimately, the veteran was diagnosed with adjustment 
disorder and assigned a GAF score of 60.

In May 2006, a VA psychiatric examination was conducted.  A 
review of the veteran's claims file was noted.  The veteran 
arrived on time.  He was fully oriented, friendly, and 
cooperative.  He was casually-dressed and well-groomed.  His 
speech was unremarkable, and he was neither psych-motorically 
agitated nor slowed.  His effect was full and appropriate, 
and his mood was mildly to moderately anxious.  
Verbalizations were coherent and there was no indication of 
psychosis.  No hallucinations or delusions were reported.  No 
panic attacks were noted.  The veteran admitted to fleeting 
suicidal ideation, but this was infrequent and without 
intention or plan.  

During the interview, the veteran complained of recurring 
nightmares.  Extreme insomnia was reported, as well as 
intrusive recollections of combat experiences.  He reported 
social withdrawal, and noted increased irritability (to the 
point of physical violence on one occasion).  The veteran 
noted that he had lost pleasure in formerly-enjoyable 
activities.  Memory and concentration problems were noted, as 
was hyperviligence and anxiety.  

The veteran was living with his parents at the time of the 
examination, and also at the house of his girlfriend.  He was 
not involved in any social organizations and he did not 
attend church.  As before, the veteran noted one good friend, 
but stated that he saw his friend only occasionally.  

Some occupational difficulty was reported since his period of 
service.  He reported social problems at one job which made 
it difficult to work.  

The examiner confirmed the veteran's prior diagnosis of PTSD, 
and it was noted that the veteran's symptoms have led to 
moderate social dysfunction and mild to moderate occupational 
impairment.  A GAF score of 55 was assigned.

While it is evident that some degree of social and 
occupational dysfunction is present, impairment with 
deficiencies in most areas is not present at this time.  
Following the veteran's most recent psychiatric examination, 
it was noted that the veteran's social impairment was 
moderate and that his occupational impairment was mild to 
moderate.  Although his work history has been sporadic since 
his period of service, and his social behavior certainly 
affected by his PTSD symptoms, current symptomatology does 
not meet the criteria for a higher rating.

Moreover, while the veteran has noted on several occasions 
that he has had suicidal thoughts in the past, there is no 
evidence within his file of intent or a plan.  Delusions and 
hallucinations have not been reported, and the veteran has 
not complained of panic attacks.  The record is silent for 
symptoms such as obsessional rituals which interfere with 
routine activities; intermittently illogical speech, or the 
lack of ability to function independently, appropriately and 
effectively.  While the veteran has reported anger management 
problems on several occasions, the record fails to 
demonstrate impaired impulse control, spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances, or the inability to 
establish and maintain effective relationships. 

Moreover, the Board notes that when the veteran's GAF scores 
of 49, 55 and 60 are viewed in light of the findings shown on 
clinical examination, a 70 percent rating is not warranted.  

In determining whether a higher rating is warranted for a 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert.  In this case, an initial rating in excess of 50 
percent for PTSD is denied.  





ORDER

Entitlement to service connection for a left shoulder 
disorder is denied.

Entitlement to service connection for residuals of a 
fractured right great toe is denied.

Entitlement to service connection for monocular double vision 
of the left eye is denied.

Entitlement to service connection for a bilateral wrist 
disorder is denied.

Entitlement to service connection for a bilateral hand 
disorder is denied.

Entitlement to service connection for a left hip disorder is 
denied.

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.


REMAND

The veteran submitted a claim for service connection for 
residuals of a head injury, to include dizziness, memory 
loss, and vision loss, in September 2004.  His claim was 
denied via a March 2005 rating decision.  The veteran 
submitted a notice of disagreement in April 2005 in which he 
stated that medical evidence, to include x-rays, was 
currently on file at Mercy Medical Center in New York.  
However, it does not appear that VA has requested medical 
records from Mercy Medical Center.

On remand, the RO should obtain complete information from the 
veteran regarding the health care providers that have 
provided treatment for his head injuries, and should 
associate any records not already obtained with the record on 
appeal.  If no further records are available, that should be 
noted and associated with the veteran's claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should take appropriate steps 
to contact the appellant and obtain the 
names and addresses of all medical care 
providers who have treated him for any 
head injuries and/or the residuals 
thereof.  Specifically, any records from 
Mercy Medical Center in Watertown, New 
York should be obtained.  After obtaining 
proper authorization, the AMC should 
obtain any relevant records from 
this/these provider(s) that are not 
already of record in order to ensure that 
complete records from these facilities 
are of record.  If no further records are 
available, that should be noted and 
associated with the veteran's claims 
file.

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


